Citation Nr: 0804465	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the nose; consisting of scars.  

2.  Entitlement to service connection for residuals of left 
leg injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to December 
1994.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In December 2006, this matter was remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC. to afford 
the veteran VA examinations.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran has a scar on the bridge of his nose, 
residual of an injury during service.  No other disability 
associated with service is indicated.     

2.  The veteran does not have residuals of a left leg 
disability that is associated with service.   





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
scar on the bridge of the veteran's nose have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  The criteria for entitlement to service connection for 
residuals of a left leg injury have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Nose scar

The veteran's claim for entitlement to service connection for 
a disability involving his nose is somewhat convoluted.  
Initially, he claimed residuals of a nasal fracture resulting 
from an in-service motor vehicle accident.  During the 
September 2006 hearing, he clarified his claimed disability 
as a scar on his nose resulting from that accident.  

Service medical records document treatment in December 1987 
for a laceration on the bridge of the veteran's nose 
resulting from a motor vehicle accident.  This notation 
indicates that the veteran had received 4 sutures for this 
laceration.  

Also of record is a November 1994 report of medical history 
on which a physician annotated that the veteran was involved 
in a 1991 motor vehicle accident in which he "Broke nose & 
scalp [illegible] laceration.  No chronic problems."  Given 
that there is no evidence of a broken nose earlier than this 
comment and that the physician who annotated the medical 
history erred as to the date of any of the motor vehicle 
accidents documented in the service medical records, the 
Board finds this particular annotation to be so inaccurate on 
its face as to afford it little probative value with regard 
to a broken nose.  Rather, the service medical records 
documenting treatment for the veteran's nose following the 
December 1989 accident are more probative because those 
records were created at the time of treatment.  Hence, the 
Board finds that the veteran's nose was not broken during 
service.  

In January 2007, the veteran underwent VA examination to 
determine if there was any residual scar of his nose.  
Physical examination revealed a 3/4 centimeter by 2.5 
millimeter scar across the bridge of the veteran's nose.  
Although the examiner indicated that she had reviewed the 
veteran's claims file, she also remarked that medical records 
did not reveal an accident as described by the veteran.  She 
stated that the scar on his nose was of unknown etiology.  

The basis for the January 2007 examiner's statement that the 
veteran's scar on his nose was of "unknown etiology", is 
apparently due to her being unable to find the service 
medical record described above.  That she was unable to 
locate the unambiguous document contained in the service 
medical records and part of the claims file is not a basis 
for denying the veteran's claim.  In this instance the 
anatomical area in question, the bridge of the nose, is very 
limited in size.  That the service medical records document a 
laceration of the bridge of the veteran's nose, requiring 4 
sutures, and he currently has a scar on the bridge of the 
nose, is sufficient evidence to establish that the current 
scar is at least as likely as not the result of that in-
service injury.  Hence, service connection for a scar on the 
bridge of the veteran's nose is warranted and, to that 
extent, his claim must be granted.  

The Board makes no finding here as to the disability rating 
to be assigned for that scar; a matter to be addressed in the 
first instance by the RO.  

The Board finds that the service and post-service medical 
records provide evidence against a finding that the veteran 
has any other disorder associated with the nose related to 
service.  

Left leg

During the September 2006 hearing, the veteran clarified his 
claim for residuals of a left leg fracture during service.  
He reported that he currently suffers from residuals of a 
fracture of his left leg that occurred in the December 1987 
motor vehicle accident referred to above.  Hearing transcript 
at 5.  

Service medical records document several injuries to the 
veteran's left lower extremity.  In May 1981, he was assessed 
with a sprained left ankle after he twisted his ankle 
descending stairs.  Entries from June and August 1981 show 
that the veteran's left lower extremity had been placed in a 
cast and that x-rays revealed a distal fibular and posterior 
malleolar fracture.  

A clinic note from March 1984 recorded the veteran's report 
of left knee pain.  X-rays were negative for a fracture but 
positive for supra patella tissue prominence.  The veteran 
was assessed with mild chondromalacia.

Notes of treatment resulting from injuries sustained in a 
December 1987 motor vehicle accident indicate that the 
veteran had a moderately swollen left knee with effusion and 
complaints of tenderness over the patella.  He was diagnosed 
with a knee strain, and instructed to apply ice and to 
elevate the leg with no weight bearing until orthopedic 
evaluation.  Physical examination by the orthopedic physician 
found the veteran to have a healing abrasion of his left knee 
but negative for any other findings, providing evidence 
against this claim.  However, a note from two days later 
indicates that the veteran was wearing a light duty cast, 
apparently on the left leg.  

By the end of December 1987, physical examination of the 
veteran's left leg indicated no effusion and no tenderness; 
with the injury described as a contusion of his left knee.  

A November 1994 report of medical history contains a 
physician comment on the medical history provided by the 
veteran that he had suffered broken bones in the past.  The 
comment was fractures of the left tibia in 1987 and of the 
right ankle in September 1992 and in 1979.  

Clear from the service medical records is that the veteran 
suffered a fracture of his left ankle during service.  
However, the veteran's assertion that he suffered a fractured 
left leg in the December 1987 motor vehicle accident is 
contradicted by the record, which clearly documents that his 
injury consisted of contusions of his left knee.  Between the 
veteran's testimony and these treatment notes, the Board 
finds the treatment notes more probative as to the injuries 
of his left leg in the December 1987 accident because the 
treatment notes were created contemporaneous to the accident 
and were created by medical personnel.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  

In January 2007, the veteran underwent VA examination of his 
left leg.  That examination report contains a veteran-
provided history reported by the examiner as 

"[v]eteran reports that he is unsure 
where his leg was broken and that the 
entire leg was cast and he has no idea if 
it is the upper leg, the lower leg, or 
what.  However, ever since he has had a 
throbbing pain of the entire leg with 
damp weather.  Also if he walks more than 
half a mile the entire leg throbs."  

Palpation of the entire left leg resulted in no findings of 
gross deformities, edema, effusion, tenderness or 
instability.  Diagnostic tests indicated mild degenerative 
change of osteophyte at the inferior aspect of the left 
femoral head, left iliac wing and patella.  A diagnosis was 
provided of no objective findings to support a left leg 
injury and no objective findings to support history of 
fracture, providing evidence against this claim.  

Both of the veteran's knees were examined.  Range of motion 
of the left and right knees were nearly identical at from 0 
degrees of extension to 130 degrees of flexion for the right 
knee and 0 degrees of extension o 125 degrees of flexion for 
the left knee.  All stability testing was negative.  There 
was mild grind test bilaterally and no joint line tenderness 
or discomfort or crepitus with patella pressure bilaterally.  
Nor was there any discomfort or difficulty with range of 
motion testing or any other testing.  The examiner remarked 
that there was bilateral minimal osteoarthritis consistent 
with natural aging.  

This examiner also stated that she had reviewed the veteran's 
medical records but could find no leg fracture in the service 
medical records.  The Board acknowledges the contradiction 
between the service medical records, which document the 1981 
ankle fracture, and the examiner's statement.  However, this 
contradiction does not alter the objective findings from the 
physical examination and diagnostic tests, from which the 
examiner opined that there was no objective evidence of the 
veteran's in- service left leg injuries, providing highly 
probative evidence against this claim.

Simply stated, while the veteran may have injured the left 
lower extremity during service, the post-service medical 
records fails to indicate a disorder associated with that 
injury, providing evidence against this claim.   

Furthermore, the only evidence of any disorder of the 
veteran's left leg are the degenerative changes noted in the 
examination report and an August 2006 report of radiographs 
of the left knee which revealed mild degenerative joint 
disease.  The January 2007 examiner noted the degenerative 
changes of the veteran's left leg but remarked that these 
were normal and remarked that there was no objective evidence 
of a prior left leg injury.  This is strong evidence against 
his claim, even with the injury noted in service is 
considered.   

The Board has taken into account the veteran's description of 
his left leg symptoms and does not dispute that he is 
competent to describe his symptoms.  See Layno v. v. Brown, 6 
Vet. App. 465 (1994).  However, his description of his left 
leg symptoms provide little evidence to support his claim.  
Indeed, he complains of generalized symptoms of his entire 
left leg and does not even recall what part of his leg was 
injured.  This is hardly a report of continuity of 
symptomatology.  

Furthermore, his opinion that his generalized fatigue and 
weather dependent pain of his left leg is related to service 
(and not age) is not competent evidence.  With respect to the 
veteran's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

However, the veteran's opinion as to etiology of current left 
leg symptoms clearly is of the nature of evidence requiring 
medical knowledge greater than that possessed by the 
layperson.  As such, the only competent medical opinion of 
record is that of the January 2007 examiner, who clearly 
provided evidence against such a finding.   

More evidence against this claim is found in a June 2000 VA 
examination of the veteran's ankles that found his left ankle 
to be unremarkable other than the presence of varicose veins 
of the lower left leg.  

In sum, the preponderance of evidence of record shows that 
the veteran does not currently suffer from residuals of an 
in-service left leg injury.  As there is no evidence of 
arthritis of his left leg within one year of separation from 
active service, the presumptive provisions for chronic 
diseases are not for application.  Hence his claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2002 and April 2006 that fully 
addressed all four notice elements.  The May 2002 letter was 
sent to the veteran prior to the initial unfavorable decision 
by the AOJ.  That letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The duty to notify as to assignment of disability ratings and 
effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

In this case, the VCAA duty to notify as to assignment of 
effective dates and disability ratings was satisfied 
subsequent to the initial AOJ decision by way of the letter 
sent to the veteran in April 2006 that fully addressed all 
four notice elements in this regard.  That letter informed 
the veteran of what evidence was required to establish a 
disability rating and effective date and the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an SSOC issued in July 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  Associated with the claims file are records of post 
service medical treatment at military facilities.  The 
veteran submitted was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  VA medical examinations were afforded 
the veteran in January 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for a scar on the bridge of the veteran's 
nose is granted.  

Entitlement to service connection for residuals of a left leg 
fracture is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


